DETAILED ACTIONAcknowledgment is made of applicant’s preliminary amendment filed 11/22/19. Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                        Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 9, 11, 14 and 16 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Griffen (EP0457134, See IDS dated 11/21/19).
Regarding claim 1, Griffen discloses a method and apparatus comprising steps of providing an increase function 32 that establishes a relationship between a measurement signal and a mechanical load for an increasing load (See Figs. 2 – 8), a decrease function 34 that establishes a relationship between the measurement signal and the mechanical load for a decreasing load, identifying reversal points at which a change in the measurement signal changes a sign, storing the measurement value and the corresponding increase functional value or decrease functional value at the reversal points using a memory 24, providing a new increase function or a new decrease function by displacing and compressing the increase function or the decrease function, wherein the compressing is executed with regards to both the measurement signal and the mechanical load and determining the mechanical load using the stored values (See Pg. 2, lines 45 – 58, Pg. 3, lines 13 – 16, Pg. 4, lines 56 – 58, Pg. 5, lines 3 – 54, Pg. 6, lines 28 – 34 and Pg. 9, lines 8 - 32).
 	Regarding claim 2, the increase functional value is stored if the reversal point is a local load maximum and the decrease functional value is saved if the reversal point is a local load minimum (See Figs. 3 – 8).
 	Regarding claim 3, the new increase function or the new decrease function is calculated from the previous increase function or the current decrease function and the reversal point and the previous two reversal points (See Figs. 3 – 8, See Pg. 5, lines 37 – 48 and Pg. 6, lines 28 – 48). 	Regarding claim 4, a base increase function and a base decease function are 
 	Regarding claim 5, the values are stored once a reversal point has been reached and are deleted if the reversal point is reached again or passed (See Pg. 5, lines 26 – 36 and Pg. 6, lines 14 – 34).
 	Regarding claim 6, the sensor is adjusted by allocating, under pre-determined conditions, a corresponding measurement value to a known load and providing a previously known increase function and a previously known decrease function (See Pg. 7, lines 17 – 19 and Pg. 8, lines 8 – 32).  
  	Regarding claim 7, the load and the allocated measurement value are both zero, and that the increase function is the base increase function and the decrease function is the base decrease function (See Pg. 7, lines 17 – 19 and Pg. 8, lines 8 – 32).  
  	Regarding claim 8, the reversal points that were saved prior to the adjustment of the sensor are not used to calculate a new increase function or a new decrease function (See Pg. 7, lines 17 – 19 and Pg. 8, lines 8 – 32).  
 	Regarding claim 9, at every reversal point, a difference between the functional value to be saved and the functional value saved for the previous reversal point is also saved, as well as a mean value between these two functional values (See Pg. 7, lines 17 – 19 and Pg. 8, lines 8 – 32).   	Regarding claim 11, an electronic data processing device includes at least one processor 20 (See Pg. 2, lines 45 – 47).
 	Regarding claim 14, the component features at least one memory 24 in which the values are stored (See Fig. 1).    	Regarding claim 16, determining the mechanical load applied to a component of a orthopedic devices includes providing an increase function 32 that establishes a relationship between a measurement signal and a mechanical load for an increasing load (See Figs. 2 – 8), a decrease function 34 that establishes a relationship between the measurement signal and the mechanical load for a decreasing load, identifying reversal points at which a change in the measurement signal changes a sign, storing the measurement value and the corresponding increase functional value or decrease functional value at the reversal points using a memory 24, providing a new increase function or a new decrease function by displacing and compressing the increase function or the decrease function, wherein the compressing is executed with regards to both the measurement signal and the mechanical load and determining the mechanical load using the stored values (See Pg. 2, lines 45 – 58, Pg. 3, lines 13 – 16, Pg. 4, lines 56 – 58, Pg. 5, lines 3 – 54, Pg. 6, lines 28 – 34 and Pg. 9, lines 8 - 32).	Regarding claim 17, the increase functional value is stored if the at least one reversal point is a local load maximum and the decrease functional value is saved if the at least one reversal point is a local load minimum (See Figs. 3 – 8).	Regarding claim 18, the new increase function or the new decrease function is 
 	Regarding claim 19, a base increase function and a base decease function are provided prior to the first load, and the base values are identified using measurement data from the at least one sensor (See Fig. 2, See Pg. 5, lines 3 – 25 and Pg. 7, lines 2 – 12). 
  	Regarding claim 20, the values are stored once a reversal point has been reached and are deleted if the reversal point is reached again or passed (See Pg. 5, lines 26 – 36 and Pg. 6, lines 14 – 34).
                                       Claim Rejections - 35 USC § 103
5.  	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

7. 	Claims 10, 12, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Griffen in view of Sanders et al. (2010/0191153, hereinafter Sanders – See IDS dated 11/21/19).	Regarding claim 10, Griffen discloses a method and apparatus comprising steps of providing an increase function 32 that establishes a relationship between a measurement signal and a mechanical load for an increasing load (See Figs. 2 – 8), a decrease function 34 that establishes a relationship between the measurement signal and the mechanical load for a decreasing load, identifying reversal points at which a change in the measurement signal changes a sign, storing the measurement value and the corresponding increase functional value or decrease functional value at the reversal points using a memory 24, providing a new increase function or a new decrease function by displacing and compressing the increase function or the decrease function, wherein the compressing is executed with regards to both the measurement signal and the mechanical load and determining the mechanical load using the stored values (See Pg. 2, lines 45 – 58, Pg. 3, lines 13 – 16, Pg. 4, lines 56 – 58, Pg. 5, lines 3 – 54, Pg. 6, lines 28 – 34 and Pg. 9, lines 8 - 32).
	Griffen fails to disclose that the component is an orthosis or a prosthesis or a component thereof.   	However, Sanders discloses a prosthetic system for use by a user that is  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Griffen according to the teachings of Sanders for the purpose of, advantageously providing an improved device that measures forces and moments reliably across a wide range of loads and which measures more or all components of force and moment (See Sanders, Pg. 2, Para. 0012). 	Regarding claim 12, Griffen fails to disclose that the at least one sensor has at least one piezoelectric element. 	However, in Sanders, the sensor includes piezoelectric sensors 30, 38 (See Pg. 3, Para. 0017 and Pg. 7, Para. 0089). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Griffen according to the teachings of Sanders for the purpose of, advantageously providing an improved device that measures forces and moments reliably across a wide range of loads and which measures more or all components of force and moment (See Sanders, Pg. 2, Para. 0012). 	Regarding claim 13, Griffen fails to disclose that the at least one sensor comprises several piezoelectric elements.   	However, in Sanders, the sensor includes piezoelectric sensors 30, 38 (See Pg. 3, Para. 0017 and Pg. 7, Para. 0089).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Griffen according to the teachings of Sanders for the purpose of, advantageously providing an improved device that measures forces and moments reliably across a wide range of loads and which measures more or all components of force and moment (See Sanders, Pg. 2, Para. 0012). 	Regarding claim 15, Griffen fails to disclose that the component is an orthosis or a prosthesis or a component thereof. 	However, in Sanders, the prosthetic system is used by a user that is engaging in an activity (See Pg. 2. Para. 0013 and Pg. 6, Para. 0071). 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Griffen according to the teachings of Sanders for the purpose of, advantageously providing an improved device that measures forces and moments reliably across a wide range of loads and which measures more or all components of force and moment (See Sanders, Pg. 2, Para. 0012). 	
                                                       Conclusion8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.9. 	Kneubuhl et al. (1016/0153828) disclose a force sensor device for detecting the weight of a vehicle. 	Helmer et al. (8,291,779) disclose a system and garment for detecting movement.10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        7/3/21